Name: 96/137/EC: Commission Decision of 29 January 1996 amending Decision 94/86/EC drawing up a provisional list of third countries from which Member States authorize imports of wild game meat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  cooperation policy;  agricultural activity;  tariff policy;  economic geography
 Date Published: 1996-02-09

 Avis juridique important|31996D013796/137/EC: Commission Decision of 29 January 1996 amending Decision 94/86/EC drawing up a provisional list of third countries from which Member States authorize imports of wild game meat (Text with EEA relevance) Official Journal L 031 , 09/02/1996 P. 0031 - 0031COMMISSION DECISION of 29 January 1996 amending Decision 94/86/EC drawing up a provisional list of third countries from which Member States authorize imports of wild game meat (Text with EEA relevance) (96/137/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 16 (2) and (3) thereof,Whereas Commission Decision 94/86/EC (2) established a provisional list of third countries from which importation of wild game meat is authorized;Whereas it is necessary to adapt Decision 94/86/EC to take into account amendments in Community legislation referred to by it;Whereas further written assurances have been received from Tunisia; whereas examination of these assurances has shown that this country satisfies the requirements of the Community;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Part I of the Annex to Decision 94/86/EC is replaced by the following:'PART IList of countries from which Member States shall authorize imports of wild feathered game meat:- the list of third countries from which Member States authorize imports of fresh poultry meat appearing in Commission Decision 94/85/EC (*),- Greenland,- Tunisia.(*) OJ No L 44, 17. 2. 1994, p. 31.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 29 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 35.(2) OJ No L 44, 17. 2. 1994, p. 33.